Name: Commission Regulation (EC) No 1722/2001 of 30 August 2001 fixing the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 Avis juridique important|32001R1722Commission Regulation (EC) No 1722/2001 of 30 August 2001 fixing the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex I to the Treaty Official Journal L 233 , 31/08/2001 P. 0032 - 0034Commission Regulation (EC) No 1722/2001of 30 August 2001fixing the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex I to the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 15 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Article 31(3) thereof,Whereas:(1) Article 31(1) of Regulation (EC) No 1255/1999 provides that the difference between prices in international trade for the products listed in Article 1 (a), (b), (c), (d), (e), and (g) of that Regulation and prices within the Community may be covered by an export refund. Whereas Commission Regulation (EC) No 1520/2000 of 13 July 2000 laying down common implementing rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and criteria for fixing the amount of such refunds(3), as amended by Regulation (EC) No 2390/2000(4), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in the Annex to Regulation (EC) No 1255/1999.(2) In accordance with the first subparagraph of Article 4 (1) of Regulation (EC) No 1520/2000, the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for each month.(3) Article 4(3) of Regulation (EC) No 1520/2000 provides that, when the rate of the refund is being fixed, account should be taken, where necessary, of production refunds, aids or other measures having equivalent effect applicable in all Member States in accordance with the Regulation on the common organisation of the market in the product in question to the basic products listed in Annex A to that Regulation or to assimilated products.(4) Article 11(1) of Regulation (EC) No 1255/1999 provides for the payment of aid for Community-produced skimmed milk processed into casein if such milk and the casein manufactured from it fulfil certain conditions.(5) Commission Regulation (EC) No 2571/97 of 15 December 1997 on the sale of butter at reduced prices and the granting of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs(5), as last amended by Regulation (EC) No 635/2000(6), lays down that butter and cream at reduced prices should be made available to industries which manufacture certain goods.(6) It is necessary to ensure continuity of strict management taking account of expenditure forecasts and funds available in the budget.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 11. The rates of the refunds applicable to the basic products appearing in Annex A to Regulation (EC) No 1520/2000 and listed in Article 1 of Regulation (EC) No 1255/1999, exported in the form of goods listed in the Annex to Regulation (EC) No 1255/1999, are hereby fixed as shown in the Annex to this Regulation.2. No rates of refund are fixed for any of the products referred to in the preceding paragraph which are not listed in the Annex to this Regulation.Article 2This Regulation shall enter into force on 1 September 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 August 2001.For the CommissionViviane RedingMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 177, 15.7.2000, p. 1.(4) OJ L 276, 28.10.2000, p. 3.(5) OJ L 350, 20.12.1997, p. 3.(6) OJ L 76, 25.3.2000, p. 9.ANNEXto the Commission Regulation of 30 August 2001 fixing the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex I to the Treaty>TABLE>